Citation Nr: 0524997	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  04-07 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
malaria.

2.  Entitlement to service connection for pseudofolliculitis 
barbae.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to June 1970.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's malaria disorder currently does not 
manifest with any active symptomatology.

2.  The evidence of record reflects no diagnosis of or 
treatment for a skin disorder of the face, to include 
pseudofolliculitis barbae.

3.  The evidence of record does not show a skin disorder of 
the face, to include pseudofolliculitis barbae, to have been 
caused or made worse by active military service.


CONCLUSIONS OF LAW

1.  The requirements for a compensable rating for malaria 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.88b, Diagnostic Code (DC) 6304 
(2004).

2.  Pseudofolliculitis barbae was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

VCAA duty to notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) (RO) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

VA satisfied its duty to notify by means of a November 2002 
letter from the RO to the veteran that was issued prior to 
the initial RO decision.  The letter informed the veteran of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.



VCAA duty to assist

The claim file reflects no record of a response to the VCAA 
notice letter from the veteran.  The RO obtained his VA 
treatment records and adjudicated his claims on the basis of 
those records.  The Board finds no basis on which to find the  
RO failed to render proper assistance to the veteran in the 
adjudication of his claims or that the veteran received less 
than proper VA process.  See 38 C.F.R. § 3.159(c).

Factual background, increased rating

The veteran was hospitalized in a VA treatment facility for 
treatment of malaria shortly after his discharge from active 
service in 1970.  A January 1971 rating decision granted the 
veteran service connection for malaria with a 100 percent 
evaluation, effective June 1970, and a noncompensable 
evaluation, effective June 1971.  The veteran submitted his 
current application for an increase in October 2002.  He 
asserted that he had periodic relapses, for which he was 
treated in a VA facility.  A January 2003 rating decision 
denied the claim.

VA outpatient treatment records and inpatient records 
associated with his prostate cancer status post-surgery 
reflect no entries consistent with active malaria pathology.  
Neither the routine outpatient records nor his pre-surgery 
work-up records reflect any entries of fever, chills, weight 
loss, or organ pathology related to his malaria residuals.  
There is a November 2002 entry which reflected a one-week 
history of elevated liver function tests (LFTs), but the care 
providers associated it with his then continued substance 
abuse.  The veteran's LFTs returned to normal after he ceased 
alcohol consumption.

Applicable law and regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board considers the applicability of a higher rating for 
the entire period in which the appeal has been pending.  Id; 
Powell v. West, 13 Vet. App. 31, 35 (1999).

Analysis

Malaria is evaluated at 100 percent during any period in 
which it is active.  38 C.F.R. § 4.88b, DC 6304.  Relapses 
must be confirmed by the presence of malarial parasites in 
blood smears.  Thereafter, the residuals, such as liver or 
spleen damage, are rated under the appropriate system.  Id., 
Note.

As noted, the veteran's treatment records reflect no evidence 
that his malaria is active.  The Board must infer that the 
extensive laboratory tests and examinations conducted prior 
to his prostate cancer surgery would have revealed any active 
malaria pathology.  Thus, the Board finds that the veteran's 
malaria continues to more nearly approximates a 
noncompensable evaluation, 38 C.F.R. § 4.7, and that the 
evidence of record preponderates against a compensable 
evaluation.

Service connection claim

The service medical records reflect no entries for 
complaints, findings, or treatment for any skin disorder of 
the face.  The June 1970 Report Of Medical Examination For 
Separation reflects that all areas were assessed as normal.  
The Board notes that a March 2003 VA treatment note reflects 
that an examination associated with his pre-surgery work-up 
revealed the veteran's skin to show no lesions, rashes, or 
allergies.  An April 2003 treatment note reflects that 
physical examination revealed the skin to be normal.

Applicable law and regulation

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).  When a disease is 
first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the appellant's 
service.  See 38 C.F.R. §§ 3.303.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Analysis

As noted, the evidence of record shows neither any in- or 
post-service treatment for pseudofolliculitis barbae nor any 
evidence of a diagnosis of the disorder.  There must be 
evidence of an underlying disorder.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  Thus, the Board finds 
that the evidence of record  preponderates against the claim.


ORDER

Entitlement to an increased (compensable) rating for malaria 
is denied.

Entitlement to service connection for pseudofolliculitis 
barbae is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


